Cuyahoga Appl No. 70674. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed July 7, 1997:
“The conflict in question is whether a governmental function and the absolute immunity provided it under R.C. 2744.01(C)(2)(u) is still subject to the exceptions to immunity provided in R.C. 2744.02(B)(3) and (4). The decisions in conflict with the opinion sub judice include Hall v. Bd. of Edn. (4th App. Dist 1996), 111 Ohio App.3d 690 [676 N.E.2d 1241], and Siebenaler v. Village of Montpelier (July 26, 1996), Williams App. No. WM-95-035, unreported [1996 WL 420873.]”
*1489Lundberg Stratton, J., dissents.
Cook, J., not participating.
Sua sponte, cause consolidated with 97-1261, infra.
Cook, J., not participating.